Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 30, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141825                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
            Plaintiff-Appellant,                                                                       Diane M. Hathaway
                                                                                                      Alton Thomas Davis,
  v                                                                 SC: 141825                                           Justices
                                                                    COA: 299980
                                                                    Isabella CC: 10-000054-FC
  DANIEL DANNY LEONARD,
             Defendant-Appellee.
  _________________________________________/

                                  AMENDMENT TO ORDER

         On order of the Court, this Court’s October 26, 2010 order is amended, to correct a
  clerical error, and reads as follows:

        On order of the Court, the application for leave to appeal the September 3, 2010
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.

         CORRIGAN, J., states as follows:

         I would sua sponte reconsider the prosecutor’s application for leave to appeal in
  light of a clerical error that was brought to the Court’s attention after our order denying
  leave entered on October 26, 2010. In this interlocutory appeal, the prosecutor argued
  that the trial court abused its discretion by excluding from trial videotaped interviews of
  the defendant by the police. Both the Court of Appeals and this Court denied the
  prosecutor’s applications for leave to appeal. I concurred in this Court’s decision in part
  because it appeared that the prosecutor failed to provide copies of the videotapes to this
  Court for review. After our order denying leave entered, however, the prosecutor pointed
  out that he had offered copies of the tapes to the Court and had indicated their availability
  on the coversheet of the application. The Court then discovered that an internal filing
  error prevented the information concerning the tapes’ availability from being
  disseminated to the justices. Because the content of the tapes might affect my decision
  concerning whether the trial judge properly excluded them from trial, I would reconsider
  the prosecutor’s application in light of their availability.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 30, 2010                   _________________________________________
           d1124                                                               Clerk